Exhibit 10.2




TERMINATION AND RELEASE AGREEMENT




This  Termination and Release Agreement (the “Agreement”) is entered into by and
between  Mark E. Scott ( “Scott” or “Employee”), a resident of the state of
Washington, with an address at 2360 Yale Avenue East, #5, Seattle, Washington
98102 and IA Global, Inc. (collectively with its subsidiaries, assigns, and
affiliates, the “Company” and, together with Scott, the “Parties”, and each, a
“Party”), a Delaware corporation, as of September 5, 2012 (the “Effective Date”)
relating to the termination of any claims as against the Company and discharge
and forgiveness of any and all employment or other compensation or reimbursement
or other debt owed to Scott or otherwise, which amount has been in dispute, and
termination of any and all formal compensation arrangements with Scott.   




WHEREAS, (a) Scott was a consultant and Chief Financial Officer of the Company
pursuant to an agreement entered into as of October 1, 2003 through January 11,
2004, at which time he was hired as a Chief Financial Officer for the period
between January 12, 2004 and June 30, 2011, pursuant to, among other things, an
Employment Agreement dated as of August 24, 2010 as amended from time to time
(the “Employment Term”) (and, said employment or consulting agreement(s) or
arrangements, as modified from time to time, being referred to herein as the
“Employment Agreement”), and (b) the Scott has resigned at the end of the
Employment Term, and the parties hereto have attempted to settle all disputes
pursuant to aSeperation Agreement and Full Release of Claims, dated June 16,
2011, as amended on July 26, 2011, each as amended, supplemented, or  modified
 from time to time, collectively with the Employment Agreement, are collectively
referred to herein as the “Previous Agreements”) with Mr. Scott pursuant to
which, among other things, Mr. Scott was to receive annual compensation as of
the year ended December 31, 2011 of $125,000.00 and a guaranteed quarterly bonus
of $10,000 as well as other benefits, and pursuant to which  Scott claims he is
owed back pay, wages, salary, consulting fees, profit sharing, option or equity
awards, vacation pay and other benefits or other compensation or benefits or
other reimbursements  (collectively, the “Back Pay”), the exact amount of which,
while disputed by the Company, set forth in that judgment entered in the case of
Mark Scott Versus IA Global, Inc., case number 111CV208827, Superior Court of
California, the County of Santa Clara, CA (the “Judgment”);




WHEREAS, Mr. Scott has agreed to discharge any and all Back Pay, or other
amounts owed to Mr. Scott whether under any Previous Agreements, any previous
letter agreement or settlement arrangement or agreement (whether in writing or
oral)or otherwise, and further, to waive any rights he may have to any claims
for damages or losses, and cease to prosecute or enforce any dispute,
litigation, arbitration or other action against the Company or any of its
affiliates under every agreement to date with the Company, in exchange for the
issuance to Mr. Scott of Two Hundred Thousand (200,000) shares (the “Settlement
Shares”) of the Company’s Common Stock, (the “Common Stock”) and settlement
consideration of an aggregate of $15,000 to be paid in four (4) installments as
provided herein (the “Settlement Fee” and, together with the Settlement Shares,
the “Settlement Consideration”), and the Company and Scott wish to amicably
resolve all disputes between them;




WHEREAS, Mr. Scott has ceased providing any services to the Company and his work
has been satisfactory and professional in all respects and, Scott has agreed,
presuming compliance by the Company of its financial obligations herein, agreed
to cooperate, within reason and for compensation of $100.00 per hour if and as
needed by the Company, with the Company’s existing auditor and accountants with
respect to preparation of the Company’s future audited financial statements;




NOW, THEREFORE, based on the mutual premises and full and valid consideration of
the parties, the receipt and sufficiency of which is hereby acknowledged, the
Company and Scott hereby agree as follows:  




1.

Termination of All Positions.  It is hereby agreed and acknowledged that the
Previous Agreements and Employment Term is and was mutually terminated by the
parties on June 30, 2011, and that on such date, Scott ceased being an employee,
officer or consultant to the Company and ceased any and all other services for
the Company, and, resigned from any and all officer or other positions,
liabilities or responsibilities with the Company.  No further amounts accrue or
are due from the Previous Agreements or as relates to his employment with the
Company (whether stemming from the Previous Agreements, or from common law
issues or rights, or whether the same relate to workers compensation, disability
or other claims), other than payment to Mr. Scott of the Settlement
Consideration hereby.





Page 1 of 5




--------------------------------------------------------------------------------




2.

Termination of All Agreements.  The parties acknowledge and agree that the
Employment  Agreement and any and all other employment, consultancy and/or
employment or consulting agreements, consulting relationships, profit sharing
agreements, bonus agreements, business agreements or arrangements, agreements or
other arrangements between Scott and the Company or its subsidiaries or
affiliates calling for any kind of compensation bonuses, reimbursements stock,
or option awards, or profit sharing to Scott, in each case whether written or
oral, implied or otherwise, are terminated, deemed satisfied and discharged in
full with prejudice.  All Back Pay or other amounts due under the Judgment
(whether interest, court costs, fees, or otherwise, are hereby discharged.
 Scott and the Company have agreed that Back Pay or any other amounts remain due
under any agreement or common law or otherwise other than the Settlement
Consideration as set forth in Section 3 below. Notwithstanding the foregoing,
the confidentiality provisions of the Employment Agreement, as amended, shall
remain in full force and effect for the respective terms stated therein.




3.

Payments to Mr. Scott; Share Issuance.  Total Settlement Consideration herein
shall be the payment of $15,000 and issuance of the Settlement Shares, as
follows:




(a)

The Company shall issue to Mr. Scott the amount of 200,000 Settlement Shares.
 The Settlement Shares shall be issued in two certificates, one of which shall
be for 100,000 shares, with no contractual restrictive legend, and one for the
remaining 100,000 shares with a restrictive legend limiting sale of such shares
to 30 days after completion of the sale of the first 100,000 share certificate,
and limiting the sales volume of such remaining shares to to the amount that
would not  exceed the volume limitations provided for resales by persons who are
affiliates under Rule 144 as promulgated under the 1933 Act (as defined below).
The Settlement Shares shall all, when issued, be deemed duly authorized, validly
issued, fully paid and nonassessable in all respects.  The issuance of the
Settlement Shares shall be unconditional and irrevocable and approved by the
board. Scott explicitly acknowledges and understands that the foregoing share
amount does not necessarily reflect the value of the Shares and that other
Scotts or investors may be acquiring shares at higher or lower prices. In
addition, the Settlement Shares issued are all restricted in nature and may not
be sold absent a registration statement or exemption from the resale
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and, no assurance can be made that the shares will be liquid or sellable
at a given price.  Scott is aware that the shares are illiquid, and the the
Company is strapped for cash, and is not current with its reports and that
holding the shares involves a high degree of risk.  Nonetheless, the same shall
be deemed valid and complete consideration.  The Settlement Shares shall be
free, however of any contractual restriction other than as provided herein as
with respect to the second 100,000 shares and or as provided under the
Securities Act of 1933, as amended with respect to all of the shares.  All
shares shall contain the appropriate 1933 Act legend.




(b)

The Company shall pay to Scott, by bank wire or check in US funds, the amount of
$15,000, paid in four installments as follows and on the following payment dates
(each, a “Payment Date”): (i) $1,000 on or before September 15, 2012, (ii)
$5,000 shall be paid on or before October 15, 2012, (ii) $5,000 shall be paid by
or before November 15, 2012, (iv) and the remaining $4,000 shall be paid on or
before December 15, 2012.  




(c)

Notwithstanding the foregoing, Scott shall still continue to be protected and
indemnified for all authorized actions as an officer or director, to the fullest
extent provided under Delaware law or the Company’s Certificate of
Incorporation, as amended and By-laws, for all authorized and lawful acts as
officer or director before or after the date hereof.




(d)

All payments shall be made by the Payment Date. In the event that a payment is
missed or incomplete, Scott shall provide written or email notice to the Company
and its counsel and, the Company shall be obligated to make payment within 5 US
business days of receipt of such notice.  





Page 2 of 5




--------------------------------------------------------------------------------




4.

Agreements with Management.  Mr. Scott agrees and acknowledges that he does not
have any other agreements with management, the Company or its subsidiary and
that nothing further is owed (or accruing that will in the future be owed) to
him or any of his affiliates by the Company or any of its affiliates or
subsidiaries. Notwithstanding the foregoing, Scott has agreed,  to the extent
reasonably possible and presuming that the Company is not in default of paying
the Settlement Consideration and pays for consulting services on a prepaid basis
at the rate of  $100.00 per hour, to continue to cooperate with the Company in
the completion of its quarterly and audited financial statements.  No hourly
consulting fee shall be payable or accrue absent written instruction of the
Company.




5.

General Releases.




(a)

Company Releases.  For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, including without limitation the
mutual promises set forth in this Agreement, the Company, for itself and
themselves, its and their parents, affiliates, subsidiaries, divisions, groups
and past and present officers, directors, employees, agents, representatives,
attorneys, accountants, auditors, consultants, administrators, beneficiaries,
predecessors, successors and assigns (collectively, “Company Release Parties”)
and any person or entity claiming by or through any of the foregoing hereby
RELEASE AND DISCHARGE Mr. Scott, his representatives, attorneys, accountants,
auditors, consultants, successors and assigns in any capacity whatsoever
(collectively, “Scott Release Parties”) of and from all actions, causes of
action, suits, debts, dues, sums of money, claims for breaches of contract,
claims for breaches of fiduciary duties claims of entitlement to securities,
compensation, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages
(compensatory, consequential, liquidated, special, punitive or otherwise),
judgments, extents, executions, claims, and demands (including attorneys’ fees
and costs) of any nature whatsoever (other than violation of law, fraud or
willful violation of the Sarbanes Oxley Act in connection with any undisclosed
activities on behalf of the Company), in law, admiralty or equity that are known
as of the date hereof, against the Scott Release Parties that the Company
Release Parties ever had, now have or hereafter can, shall or may have, whether
known or unknown, for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the Effective Date of this
Agreement, provided only that nothing herein shall release or otherwise affect
the Scott Release Parties’ obligations under this Agreement.




(b)

Scott Releases.  For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, including without limitation the
mutual promises set forth in this agreement for and of itself and any of the
Scott Release Parties, Scott hereby RELEASES AND DISCHARGES the Company Release
Parties of and from all actions, causes of action, suits, debts, dues, sums of
money, claims for breaches of contract, claims for breaches of fiduciary duties
or conflicts of interest, claims of entitlement to the Judgment or Judgement
interest or penalties, Back Pay or other payments or claims for issuances of
securities, claims for violations of securities laws or regulations,
compensation, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages
(compensatory, consequential, liquidated, special, punitive or otherwise),
judgments, extents, executions, claims, and demands (including attorneys’ fees
and costs) of any nature whatsoever, in law, admiralty or equity, against the
Company Release Parties that any of the Scott Release Parties, now have or
hereafter can, shall or may have, whether known or unknown, for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the Effective Date of this Agreement, provided only that nothing herein shall
be deemed a release of Scott’s right to payment herein under Section 3 or as a
limitation on Scott’s enforcement rights thereto or otherwise be release or
affect the Company Release Parties’ obligations under this Agreement.  





Page 3 of 5




--------------------------------------------------------------------------------




(c)

No Initiation of Claims.  Other than enforcement of payment of the Settlement
Amount under Section 3 above, the parties agree not to institute, instigate,
urge, support, perpetuate, encourage, voluntarily participate in or profit from
 (or assign any rights to) any lawsuit, arbitration, complaint, award, judgment,
or other action or proceeding of any kind relating to any Back Pay or any other
matter to which these general releases pertain.  Notwithstanding the foregoing,
nothing herein shall be deemed to prohibit any party from providing, after
taking reasonable measures to ensure the confidentiality of information
provided, information or explanations to third party regulatory agencies or the
Company’s auditors or accountants, seeking such information in response to
comment letters or inquiries, or in response to civil or administrative
subpoenas or court order, or from discussing the provisions hereof and factual
circumstances surrounding the events leading to this Agreement in disclosure
document filings made with the Securities and Exchange Commission from time to
time.  Each party warrants and acknowledges that he/it has received a copy of
this Agreement for review and study, has read the Agreement carefully and has
had an opportunity to do so with their counsel, and agrees to abide by all of
its provisions.  In addition, Scott shall, immediately cease prosecution or
enforcement of any claims or judgment or award that he has as against the
Company Release Parties and, after receipt of the final payment of the
Settlement Consideration under Section 3(b) above, shall and hereby does,
terminate and withdraw any existing Judgment, cases, litigations, arbitrations,
claims, complaints or actions commenced by him or on his behalf and execute,
file and deliver any and all stipulations, withdrawals, documents or instruments
necessary to withdraw, discontinue, terminate and waive any rights to such
claims, actions, judgments or awards of any kind.  Scott hereby warrants and
represents that he has not sold, and will not soll, transfer or assign any
rights to any claim to compensation from the Company Release Parties or any
judgments, awards, causes action or other claim rights to any party and, Scott
agrees to hold the Company harmless for the same.




6.

Miscellaneous.   




(a)

If any provision of this Agreement is held invalid for any reason, the other
provisions of this Agreement will remain in full force and effect.

(b)

The parties agree that this Agreement shall be subject to, and enforceable
under, the laws of the State of California.  The Parties shall have the right to
bring suit to enforce this Agreement in such jurisdiction.  THE PARTIES HERETO
AGREE TO WAIVE A TRIAL BY JURY.

(c)

This Agreement contains the complete understanding of the Parties and any
changes must be in writing and signed by the parties. This agreement may be
executed in one or more counterparts and by facsimile or email, and shall be
deemed valid and binding once executed by both parties.

(d)

In the event that the Company fails to make any of the above listed payments in
a timely manner for any reason, Scott’s sole and exclusive remedy shall not be
limited to collection of the above Settlement Consideration AND LEGAL AND COURT
ENFORCEMENT FEES as provided in “(e)” below (or enforcement of indemnification
rights under Delaware law or the Certificate of Incorporation, or By Laws, as
the case may be, to the extent eligible for the same). and neither party may set
aside or cancel this Agreement or any part hereof.  Any amounts owed will be
deemed by the Company as an accumulative financial accounts payable debt from
the Company to Scott.

(e)

In the event of a dispute among the parties hereto, the party substantially
prevailing shall be entitled to reimbursement of all attorney’s fees and court
costs. The parties consent to the taking of enforcement action at law, or in
equity as the case may be, in order to effectuate the intent of the parties
hereto.  

(f)

Neither the Company nor any of its officers or directors or other persons under
its control shall cast any slanderous or negative remark designed to cast Scott
in a negative light.  Similarly, Scott may not make any slanderous, libelous or
negative remarks designed to cast the Company or its management in a negative
light.  In the event that any party (or a third party on behalf of the Employee,
Company or member of management etc) asks the Company for a reference, the
Company shall be presumed to have discharged its duties satisfactorily under
this provision by indicating the dates of employment, the positions held, and
that Mr. Scott has performed and discharged his duties in a professional and
honest manner.




7.

Further Assurances.  Each Party agrees that it has the proper power and
authority, and has obtained all necessary consents to enter into this Agreement
and to perform its respective obligations hereby and, that this agreement is
fully enforceable against such party.  Each Party hereto agrees, at its own sole
expense, to do all reasonable further acts, to take all reasonable further
actions, and to execute and deliver all documents, stipulations, withdrawals, or
other instruments as are reasonably necessary from time to time in order to
effectuate the intent of the Parties hereto. This Agreement may be signed by one
or more counterparts or by fax, each of which shall be valid and binding as
against the signor when counter executed.







[Signature Page Follows]





Page 4 of 5




--------------------------------------------------------------------------------




[Counterpart Signature Page to Termination and Release Agreement]




IN WITNESS WHEREOF, the parties have executed this Termination and Release
Agreement effective as of the Effective Date set forth above.







IA GLOBAL, INC.




By:  /s/Brian Hoekstra      

Name: Brian Hoekstra

Title: Secretary and Director







Employee




/s/Mark E. Scott     

Mark E. Scott





Page 5 of 5


